DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.
Response to Amendment
The Amendment submitted on December 27, 2021, has been entered.  Claims 1 and 6 have been amended and no claims have been added.  Therefore, the pending claims are 1 – 24. Claims 8 – 24 are withdrawn from consideration for being drawn to a non-elected invention.
The amendment to the claims is sufficient to overcome the 35 USC 112 rejection set forth in the previous Office Action.
The amendment to the claims is sufficient to overcome the 35 USC 103 rejected over Soly (GB 2 021 166) in view of Rochelle et al. (4,000,342) since the references do not teach applying the cut pile in a discontinuous manner so that not all of the loops are broken, or cut, to form a cut pile. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 - 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soly in view of Drobile (2,108,046).
	Soly discloses a velveteen fabric formed from a woven fabric comprising an elastomeric covered yarn and textured yarns with a pile obtained by cutting floats of pile forming weft yarns (abstract). The textured yarn is equivalent to the first yarn and the composite yarn is considered to be equivalent to the elastomeric covered yarn. Further, the fabric includes a pile on one surface, which is formed by cutting. The cutting process of Soly is considered to be equivalent to the breaking process claimed by the applicant. 
	Further, Soly discloses that the fabric can include 2/1, 2/2, and 3/1 twill structures which would have yarns that float on the surface of the fabric (page 1, lines 30 – 35). The float formed in the twill pattern of Soly is considered to be equivalent to the yarn loops claimed by the applicant. 
	Also, Soly teaches that the fabric is made from elastomeric yarns such as Lycra. Lycra is well known in the art as an elastomeric material made from polyurethane materials. Further, Soly teaches that the yarns are covered yarns which is a yarn structure comprising the elastomeric as a core fiber and a second yarn wrapped around the core yarn. Thus, Soly teaches the composite yarn structure recited in claim 1. 
	Soly fails to teach that some, but not all of the floats/loops are broken to form yarns segments. Drobile is drawn to pile fabrics with loops which may be floated over different number of ground yarns (column 1, lines 1 – 5). The loops may be left uncut to produce wide loops and narrow loops (column 1, lines 6 – 10). Further, longer loops may be sheared to produce cut pile tufts (column 1, lines 15 – 20). The combination of narrow and wide loops and cut pile forming a finished design (page 6, column 1, lines 46 – 65). It ouwl have been obvious to one having ordinary skill in the art that some of the only loop yarns of Soly can be cut in a predetermined pattern and other loops floating over multiple warp yarns can be left uncut to create a design in the finished fabric, as taught by Drobile.  Therefore, claims 1, 5, and 6 are rejected.
	With regards to claim 4, Soly discloses that the other yarn is a textured yarn formed by stretching (page 1, lines 123 – 125) and can include nylon material (page 2, lines 80 – 85). Thus, claim 4 is rejected. 
	Soly fails to teach the pile height of the cut yarn segments relative to the thickness of the base layer. However, Soly discloses that the fabric is intended to produce a cut velveteen fabric. One of ordinary skill in the art would know that the velveteen structure would require a pile of significant height to make an appealing aesthetically pleasing fabric. It would have been an obvious matter of design choice to choose a pile height which is thicker than the base fabric or 1.5 times the base fabric, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Thus, claims 2 and 3 are rejected.
	Additionally, as set forth above, the method limitation within the product claims are only given weight with respect to the structure they produce. The claim limitations in claim 7 is not considered to produce a structurally distinct final product from the product of Soly. The burden is on the applicant to show the process produces a distinct structure from the fabric taught by Soly. Thus, claim 7 is rejected.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
March 24, 2022


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789